Plaintiff in error, Claude Youngblood, was convicted in the county court of Carter county of having in his possession 20 bottles of Choctaw beer and one gallon of whisky with the intention of selling the same, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 60 days and to pay a fine of $200 and the costs. From the judgment an appeal was duly perfected, but no brief has been filed and no appearance made in this court in behalf of the plaintiff in error, and for this reason when the case was called for final submission the Attorney General moved to affirm the judgment of the lower court.
In misdemeanor cases, where no brief is filed and no argument made, we do not consider it the duty of this court to make a careful examination of the testimony to determine whether the trial court erred in its rulings on the admission or rejection of testimony. In this case we have examined the information, the instructions of the court, and the judgment, entered, and find no material error.
The judgment of the lower court is therefore affirmed.